DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 12-15, 18 - 20 are anticipated under 35 USC 102(a)(2) by Lei Tang et al. (U.S. Patent Publication 20190066021).



	accessing, by one or more processors, a plurality of electronic activities transmitted or received via electronic accounts of one or more data source providers (see paragraph [0031], where data sources may be CRMs, which monitor electronic activities (tasks) for electronic accounts (clients)); 
accessing, by the one or more processors, a plurality of record objects of one or more systems of record, each record object of the plurality of record objects corresponding to a record object type and comprising one or more object fields having one or more object field values, the systems of record corresponding to the one or more data source providers (see paragraph [0075], where objects may correspond to tasks, which have records with different fields);  
identifying, by the one or more processors, an electronic activity of the plurality of electronic activities to match to one or more record objects (see paragraphs [0031] and [0075], where objects may correspond to tasks, which are electronic activities); 
determining, by the one or more processors, a data source provider associated with providing the one or more processors access to the electronic activity (see paragraph [0031], where data sources may be CRMs, and analytics may be used to determine source provider); 
identifying, by the one or more processors, a system of record corresponding to the determined data source provider, the system of record including a plurality of candidate record objects to which to match the electronic activity (see paragraphs [0031] and [0075], where objects may correspond to tasks, which are electronic activities); and 


With respect to claims 2 and 13, Tang discloses:
251 4816-8769-0387.5117668-0130 (PPL-026US)	identifying, by the one or more processors, from the plurality of candidate record objects, the at least one record object with which to match the electronic activity in accordance with a matching policy for the electronic activity (see paragraphs [0034] and [0035], where record objects, or emails, may be matched based on different tasks);
identifying, by the one or more processors, an object type of the at least one record object of the plurality of candidate record objects with which to match the electronic activity (see paragraph [0043], where object type is identified); 

selecting, by the one or more processors, from a plurality of restriction policies including the rule- based restriction policy and the machine learning model, a restriction policy to apply to restrict the electronic activity from being linked with the at least one record object based on at least one of: the at least one record object, the object type of the at least one record object, and the object field value included in the at least one record object (see paragraph [0046], where tasks may be restricted or filtered, also see paragraphs [0032] and [0057], where machine learning may be used).  

With respect to claims 3 and 14, Tang discloses:
identifying, by the one or more processors, from a plurality of source levels, a source level for at least one of a recipient or a sender of the electronic activity to match with the at least one record object (see paragraph [0035], where a sender of an email is identified as activities are tracked); and 
selecting, by the one or more processors, from a plurality of restriction policies including the rule- based restriction policy and the machine learning model, a restriction policy to apply to restrict the electronic activity from being linked with the at least one record object based on the source level. (see paragraph [0046], where tasks may be 
  
With respect to claims 4 and 15, Tang discloses:
restricting the electronic activity further comprises restricting the electronic activity from being linked with the at least one record object responsive to determining by applying the logic-based rule specifying restriction of electronic activities including at least one of a predetermined participant type and a predetermined group type (see paragraph [0046], where tasks may be restricted or filtered based on the activity or type of user, also see paragraphs [0032] and [0057], where machine learning may be used).  

With respect to claims 7 and 18, Tang discloses:
training, by the one or more processors, the machine learning model for restriction of electronic activities using a sample dataset, the sample dataset including a first plurality of electronic activities labeled as restricted from linking with record objects and a second plurality of electronic activities labeled as allowed to be linked with record objects (see paragraph [0025], where data is trained).  

With respect to claims 8 and 19, Tang discloses:
receiving, by the one or more processors, subsequent to restricting the electronic activity from being linked with the at least one record object responsive to determining by applying the machine learning model that the electronic activity includes the features, 
updating, by the one or more processors, the machine learning model based on the indication to link the electronic activity with the at least one record object (see paragraph [0057], where a machine learning engine is implemented, which includes updating the model).  

With respect to claims 9, Tang discloses:
identifying, by the one or more processors, from the plurality of candidate record objects, a second record object with which to match the electronic activity, responsive to restricting the electronic activity from being linked with the at least one record object (see paragraph [0046], where tasks may be restricted or filtered based on the activity or type of user, also see paragraphs [0032] and [0057], where machine learning may be used).  






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 5, 6, 10, 11, 16, and 17 are rejected under 35 USC 103(a) by Lei Tang et al. (U.S. Patent Publication 20190066021) in view of Venkat Rangan (U.S. Patent Publication 20170039527).

With respect to claims 5 and 16, Tang does not explicitly disclose wherein restricting the electronic activity further comprises restricting the electronic activity from being linked with the at least one record object responsive to determining by applying the rule-based restriction policy or the machine learning to one or more tags assigned to the electronic activity.  
However, Rangan discloses:
wherein restricting the electronic activity further comprises restricting the electronic activity from being linked with the at least one record object responsive to 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Tang with the teachings of Rangan in order to process emails efficiently along with workflows (Rangan, paragraph [0035]).

With respect to claims 6 and 17, Tang does not explicitly disclose wherein the one or more tags are of a predetermined type based on a relationship between a sender and one or more recipients of the electronic activity.  
However, Rangan discloses:
wherein the one or more tags are of a predetermined type based on a relationship between a sender and one or more recipients of the electronic activity (see paragraph [0078], where tags are generated using different parameters).  

With respect to claims 10, Tang does not explicitly disclose terminating, by the one or more processors, finding from the plurality of record objects with which to match the electronic activity, responsive to restricting the electronic activity from being linked with all of the plurality record objects.  
However, Rangan discloses:
terminating, by the one or more processors, finding from the plurality of record objects with which to match the electronic activity, responsive to restricting the 

With respect to claims 11, Tang does not explicitly disclose terminating, by the one or more processors, finding from the plurality of record objects with which to match the electronic activity, responsive to matching a second record object of the plurality of record objects with the electronic activity.  
However, Rangan discloses:
terminating, by the one or more processors, finding from the plurality of record objects with which to match the electronic activity, responsive to matching a second record object of the plurality of record objects with the electronic activity (see paragraph [0031], where the process is terminated).  


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        March 22, 2022